Citation Nr: 1029870	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  05-31 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected compression fracture, lumbar spine L4, healed, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION


The Veteran served on active duty from December 1974 to December 
1978.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2005 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In that decision the RO continued the 
noncompensable rating then in effect for the service-connected 
lumbar spine disability.  The Veteran disagreed with the rating 
assigned, and perfected an appeal of the decision.

Subsequently, in an August 2005 rating decision, a 10 percent 
rating was assigned, effective from October 29, 2004.  Then, in a 
March 2006 rating decision, a 20 percent rating was assigned, 
also effective from October 29, 2004.  On a claim for an 
increased rating, the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less than 
the maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the grant of the 20 percent rating is 
not a full grant of the benefits sought on appeal, and since the 
Veteran did not withdraw his claim of entitlement to a higher 
rating, the matter remains before the Board for appellate review.

The Veteran was afforded a local hearing before a RO hearing 
officer in February 2006.  Also, in December 2008, the Veteran 
was afforded a hearing before the undersigned Veterans Law Judge 
at the RO.  Transcripts of these hearings are of record.

The Board remanded this claim in March 2009 so that additional 
development of the evidence could be conducted.  This ordered 
development having been so conducted, the case is now ready for 
appellate review by the Board.  




FINDING OF FACT

The Veteran's lumbar spine disability has not been shown to be 
productive of an actual limitation of motion or a function loss 
due to pain manifested by restriction of forward flexion of the 
thoracolumbar spine to 30 degrees or less; favorable ankylosis of 
the entire thoracolumbar spine; intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months; or a 
separately ratable lumbar spine neurological impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
compression fracture, lumbar spine L4, healed have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
(Code) 5235 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

In this case, the RO did provide the appellant with notice in 
December 2004, prior to the decision on the claim in March 2005.  
Therefore, the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The December 2004 notice letter 
notified the Veteran that, to substantiate a claim for increased 
compensation, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of 
the types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing his 
entitlement to increased compensation.  Specifically, he was 
informed in the December 2004 letter of types of evidence that 
might show such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and tests; 
and, statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner the 
disability had become worse.  The December 2004 letter also 
listed examples of evidence, which included information about on-
going treatment, Social Security Administration determinations, 
statements from employers, and lay statements from people who 
have witnessed how the disability symptoms affect him.

An August 2008 letter further informed the Veteran that, should 
an increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  

In addition, the RO notified the Veteran about the information 
and evidence that VA will seek to provide.  In particular, the 
December 2004 letter indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2004 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the December 2004 letter stated that it was his 
responsibility to ensure that VA receives all requested records 
that are not in the possession of a Federal department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  He has not informed VA of any existing 
records which may be helpful in the adjudication of his claim, 
and VA is not on notice of any evidence needed to decide the 
claim which has not been obtained.  

In addition, the Veteran was afforded VA examinations in June 
2005, March and June 2006, and June 2009 in connection with his 
claim for an increased evaluation.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are adequate, as they 
are predicated on a review of the claims file and all pertinent 
evidence of record as well as on a physical examination and fully 
addresses the rating criteria that are relevant to rating the 
disability in this case.

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined in June 2009.  38 
C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case (SOC) in August 2005 and supplemental SOCs 
(SSOC's) in March 2007, September 2008, and May 2010, which 
informed them of the laws and regulations relevant to the 
Veteran's claim.  The Board concludes the Veteran was provided 
the opportunity to meaningfully participate in the adjudication 
of his claim and did in fact participate.  Washington v. 
Nicolson, 21 Vet. App. 191 (2007).  As noted, he also provided 
testimony before VA on two separate occasions.  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart v. Mansfield, 21 
Vet. App. 505, 509 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

The Veteran's service-connected lumbar spine disorder has been 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5235, effective since October 29, 2004.  Under the General 
Rating Formula for Diseases and Injuries of the Spine (General 
Rating Formula), the service-connected lumbar spine condition is 
currently rated with or without symptoms such as pain (whether or 
not it radiates), stiffness or aching in the area of the spine 
affected by residuals of injury or disease.

For the service-connected lumbar spine disability, under 
38 C.F.R. § 4.71a, Diagnostic Code 5235, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or muscle spasm or guarding enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 30 
degrees or less; or with favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.
Normal range of motion of the thoracolumbar spine is forward 
flexion to 90 degrees, extension from zero to 30 degrees, left 
and right lateral flexion from zero to 30 degrees, and left and 
right lateral rotation from zero to 30 degrees.  The combined 
range of motion refers to the sum of the forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).  See also Plate V.  
Here, ankylosis of the thoracolumbar spine is clearly not shown.

Degenerative arthritis, when established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion.  See 38 C.F.R. § 4.71a, Code 5003.

In addition, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243, intervertebral disc syndrome because the Veteran's service-
connected lumbar disease included degenerative disc disease.  
However, there is no evidence that the Veteran experiences any 
incapacitating episodes resulting from intervertebral disc 
syndrome of at least four weeks during the past year.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  In fact, as noted, 
at his VA examinations in June 2005 and June 2009 he informed the 
examiner that he had had no incapacitating episodes in the past 
12 months.  

In cases, such as this, the Board must address, in conjunction 
with the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.

As noted, the Veteran sought an increased rating for his service-
connected lumbar spine disorder in October 2004.  See VA Form 21-
4138.  

An October 2004 letter from his employer shows that due to his 
lower back problems, the Veteran's position of maintenance 
repairman terminated.  The Veteran, who had worked there for a 
period of four years, had become unable to complete his job 
responsibilities due to, according to the Veteran, trouble with 
adverse reactions to medications he took for his back problems.  

The report of a June 2005 VA spine examination shows that the 
Veteran was involved in an in-service motorcycle accident in 1976 
at which time he incurred a compression fracture at L4.  He later 
returned to duty.  The Veteran complained of back spasms 
beginning about 10 years earlier, together with pain radiating 
into his left hip.  He denied any incapacitating episodes in the 
past year.  There was no evidence of incoordination or excess 
fatigability.  The Veteran also denied increased limitations with 
flare-ups or repetitive motion.  He was also able to complete 
activities of daily living.  

Examination showed some midline tenderness at L3-4.  No spasm was 
indicated.  Flexion was to 100 degrees with mild pain, and 
extension was to 20 degrees, also with mild pain.  Bilateral 
lateral flexion and rotation was to 30 degrees; mild pain was 
again indicated.  Positive straight leg signs were shown 
bilaterally.  The diagnoses included compression fracture at L2-
4; mild disc bulges at L3-4, L4-5, and L5-S1; annular tear at L4-
5; decreased motion of the lumbar spine; and chronic pain 
secondary to lumbar disk disease.  

A February 2006 outpatient VA procedure note shows that the 
Veteran received an epidural injection for pain relief of his 
lumbar spine.  The pre-operative (same as the post-operative) 
diagnosis was lumbar radiculopathy/degenerative disc disease.  

A March 2006 VA spine examination report reveals that the Veteran 
indicated that he had been taking Morphine for the past three 
months for pain relief, together with Vicodin on an as needed 
basis.  The Veteran reported being laid off from his job due to 
his needing to take pain medications.  He complained of radiating 
pain.  
Examination showed range of motion findings of 20 degrees 
extension, flexion to 70 degrees, lateral movement 15 degrees to 
the right and 20 degrees to the left, and right rotation to 50 
degrees and left rotation to 60 degrees.  There was no fatigue, 
nor evidence of weakness, lack of endurance, or incoordination.  
Severe lumbar muscle spasm was present.  The muscle spasm was 
reported to be severe enough to cause an abnormal gait.  L5-S1 
radiculopathy was noted to be present.  The diagnosis was 
degenerative disc disease of the lumbar spine with evidence of 
tear at L4-L5 and disc protrusion at L5-S1 with back pain, left 
leg radiation, and severe disability with progression.  

The examiner noted that the Veteran had trouble driving an 
automobile for a period of over 30 minutes at a time, and that he 
displayed pain on motion.  No additional limitation of motion was 
evident with repetitive use or with flare-ups.  No evidence of 
weakness, fatigue, lack of endurance, or incoordination was 
noted.  Severe lumbar muscle spasm was present more on the right 
side than the left.  No weakness was shown.  Lumbar tenderness 
was noted.  Spinal contour displayed almost a complete absence of 
the lumbar curve.  Muscle spasm caused abnormal gait.  L5-S1 
radiculopathy was also present.

An October 2008 VA chiropractic note shows that the Veteran 
incurred a recent injury in February 2008 upon falling off a 
ladder five feet in the air onto concrete.  He reported low back 
pain as a result for a period of seven to ten days.  He described 
the back pain as worse on the right side.  It was added that the 
Veteran normally felt better after being adjusted, which helped 
for a period of from one to two days.

At the December 2008 Board hearing, the Veteran testified that 
before his VA spine examination in March 2006 he had taken 
prescribed pain medication (Vicodin) and muscle relaxant (Soma).  
He argued that, as a result, his examination performance was 
likely better than if he had not been taking the medications.  He 
added that he was no longer taking such medications, but was 
using a TENS unit and receiving chiropractic help.  For these 
reasons, and in acknowledging that the Veteran had not been 
afforded a VA examination in approximately three years, the Board 
remanded the case in March 2009, ordering that the Veteran be 
afforded another VA examination.  

The Veteran was afforded a VA spine examination in June 2009.  He 
informed the examiner he used a TENS unit and took Tylenol for 
pain relief.  He complained of daily pain, with numbness in his 
lower lumbar area and lower extremity weakness.  He denied flare-
ups.  He also denied bowel or bladder incontinence.  He noted 
that he was employed at Walmart and had missed eight days the 
preceding year due to back-related problems.  He denied 
incapacitating episodes during the past year.  

Examination showed that the Veteran limped while using a cane.  
Tenderness was shown in the paraspinous musculature and over the 
spinous processes of the lumbar spine area.  No spasm was 
observed.  Forward flexion was to 70 degrees, extension was to 5 
degrees, bilateral lateral rotation was to 10 degrees, right 
lateral flexion was to 10 degrees, and left lateral flexion was 
to 15 degrees.  All movement tests elicited pain.  Straight leg 
raising was negative to 90 degrees in the seated position 
bilaterally.  Both lower extremities displayed five out of five 
motor strength.  The examiner reported no additional limitations 
following repetitive use other than increased pain without 
further loss of motion.  No flare-ups were reported.  The 
examiner also mentioned that no effect was present of either 
incoordination, fatigue, weakness, or lack of endurance of spine 
functioning.  The diagnosis was L4 compression fracture that had 
healed with chronic moderate myofascial lumbar syndrome secondary 
to the compression fracture.  The examiner commented that he saw 
no evidence of nerve root entrapment on the examination.  

Considering the evidence of record in light of the applicable 
rating criteria, the Board finds that an increased rating, in 
excess of 20 percent, for the service-connected lumbar spine 
disability is not warranted in this case.  In this regard, in 
order to receive a rating higher than 20 percent for the 
Veteran's service-connected lumbar spine disability the evidence 
must show that forward flexion of the thoracolumbar spine is 30 
degrees or less or that favorable ankylosis of the entire 
thoracolumbar spine is present.  (Ankylosis is "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint." Stedman's Medical 
Dictionary 93 (26th ed. 1995)).   
The pertinent evidence does not show the presence of forward 
flexion of the thoracolumbar spine being limited to 30 degrees or 
less.  As noted above, on range of motion testing accomplished in 
June 2005, March 2006, and June 2009, flexion was reported to be 
to 100, 70, and 70 degrees, respectively.  Also, these and other 
range of motion findings documented in medical reports during 
this appeal clearly show that favorable ankylosis of the entire 
thoracolumbar spine has not been demonstrated because there is 
motion, not fixation.  

Further, the Board notes that the Veteran was afforded a VA 
peripheral nerves examination in June 2006.  The examiner 
commented on VA examination findings from earlier that year 
(March 2006) which showed that some lower extremity nerve 
abnormalities were detected.  The examiner added that he was 
instructed to provide an opinion as to whether it was as likely 
as not that the neurological deficit was related to the Veteran's 
service-connected lumbar spine disability.  The Veteran 
complained of weakness and numbness affecting his lower 
extremities.  He denied flare-ups being a problem.  The examiner 
commented that he desired to have nerve conduction studies and 
EMG (electromyography) testing accomplished.  He provided a 
provisional diagnosis (before the electrical studies were 
conducted) of "probable" peripheral neuropathy.  He later added 
that the nerve conduction study was normal concerning both lower 
extremities and that, as a result, the Veteran did not have 
peripheral neuropathy.  He added that he could not determine a 
possible relationship between the Veteran's service-connected 
lumbar back disability and his neurological complaints without 
resorting to speculation.  The Board notes that it is clear from 
the detailed examination report in this case that the examiner 
evaluated the "procurable and assembled data" and provided 
reasons for his opinion that showed his consideration of all 
pertinent and available medical facts.  Jones v. Shinseki, No. 
07-3060, slip op. at 5, 10 (U.S. Vet. App. March 25, 2010).  For 
example, the examiner explained that the nerve conduction studies 
were normal.  Also, in the June 2009 VA spine examination report, 
the examiner commented upon the absence of nerve root entrapment 
found on examination.  These findings show a lack of lower 
extremity neurological function loss.  Thus, entitlement to a 
rating higher than 20 percent is denied.

The Board further observes that the evidence of record, to 
include the VA examination reports dated in June 2005, March 
2006, and June 2009, did not show the presence of functional 
impairment due to incoordination, weakened movement, excess 
fatigability on use, and pain or the functional impairment during 
flare-ups.  See DeLuca.

The Board additionally notes that associated neurological 
abnormalities, dependent on the facts of the case, are for 
evaluation separately.  In this regard, as noted above, on June 
2006 VA peripheral nerves examination the examining physician 
specifically documented the absence of peripheral neuropathy.  
Thus, a separate evaluation for a neurological disorder is not 
here warranted.

The Veteran's statements describing his symptoms are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  These statements, however, must be viewed in 
conjunction with the medical evidence as required by the rating 
criteria.  In this case, the competent medical evidence discussed 
above is of greater probative value because the rating criteria 
contemplate orthopedic and neurologic testing, such as range of 
motion testing or EMG studies, to be accomplished by physical 
examination or other medical procedures.

For the reasons noted above, the Board concludes that the 
preponderance of the evidence is against the claim for a rating 
in excess of 20 percent for the service-connected lumbar spine 
disability.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert.

The Board has also considered referral for extra-schedular 
consideration.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
lumbar spine disability is inadequate.  The Board further 
observes that, even if the available schedular evaluation for the 
disability is inadequate (which it manifestly is not), there is 
no evidence in the medical records of an exceptional or unusual 
clinical picture.  The record does not show that the Veteran has 
required frequent hospitalization for his service-connected 
lumbar spine disability (in fact, none have been reported) or 
that the disability markedly affects his ability to work.  While 
it was reported in October 2004 that the Veteran had been 
terminated from his job as a result of problems associated with 
medications he was then taking for his back problems, the Veteran 
reported being employed during the June 2009 examination.  
Therefore, the Board finds that the criteria for submission for 
assignment of extra-schedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to rating in excess of 20 percent for the service-
connected compression fracture, lumbar spine L4, healed, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


